DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on April 13, 2021.  Claims 1-12 are pending at the time of examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/228,759 filed on May 18, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/21 and 12/15/21 were considered by the examiner. See attached PTO-form 1449.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 10,366,095) (hereinafter “Chen”) in view of Sidiroglou et al (“Managing Performance vs. Accuracy Trade-offs With Loop Perforation”, IDS filed on April 13, 2021) (hereinafter “Sidiroglou”).
As per claim 1, Chen discloses a non-transitory computer-readable storage medium storing a program that causes a processor included in an apparatus to execute a process, the process comprising: 
selecting a single section from among a plurality of sections obtained by dividing a predetermined number of time steps in a time-series analysis from a top section or a last section toward an analysis end time point side or an analysis start time point side (col. 2, lines 63-66); 
performing on a first input data group the time-series analysis from the top section to the selected section when each of a plurality of approximation calculation application degrees indicating a degree of application for approximation calculation in the time-series analysis is set in the selected section; based on a result of the time-series analysis on the first input data group, for each of the plurality of approximation calculation application degrees is set (col. 5, lines 63-67, col. 6, lines 1-17);
storing, in a memory, an approximation calculation application degree in which the error falls within a predetermined range out of the plurality of approximation calculation application degrees, and the index value obtained when the error falls within the predetermined range (col. 9, lines 20-29); and 
executing the time-series analysis on a second input data group by applying a combination of the approximation calculation application degrees, each of the approximation calculation application degrees includes in the combination correspond to an index value which indicates a highest degree of speed-up in a corresponding one of the plurality of sections out of the index values held in a memory (col. 9, lines 62-67, col. 10, lines 1-37, col. 6, lines 44-49).  
Chen does not explicitly teach, but Sidiroglou teaches calculating an error and an index value for a result of the time-series analysis up to the selected section for the first input data group when the approximation calculation is not applied, the index value indicating a degree of speed-up of an analysis (page, section 1.1 and 1.2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen to implement the above steps as taught by Sidiroglou because it would deliver significant performance improvements for processing time series analysis. 
As per claim 2, Chen further teaches wherein the selecting, the performing, the calculating and the storing are repeated while changing the single section selected by the selecting (Fig. 4, col. 6, lines 53-61).  
As per claim 3, Chen further teaches wherein the selecting, the performing, the calculating, and the storing are repeated a number of predetermined time corresponding to the number of predetermined time steps, and the selecting includes sequentially selecting the single section (col. 6, lines 22-24).
As per claim 5, Chen further teaches  wherein, when the selected section is sequentially selected from the top section toward the analysis end time point side, an upper limit of the plurality of approximation calculation application degrees set for the selected section in time-series calculation is, out of the plurality of approximation calculation application degrees set for another section that is a previous section, a maximum value of the approximation calculation application degrees set for the another section in the time-series analysis in which the error falls within the predetermined range (col. 9, lines 45-56).  
As per claim 6, Chen further teaches  wherein the selected section is sequentially selected from the last section toward the analysis start time point side, an upper limit of the plurality of approximation calculation application degrees set for the selected section in time-series calculation is, out of the plurality of approximation calculation application degrees set for another section that is a subsequent section, a maximum value of the approximation calculation application degrees set for the another section in the time-series analysis in which the error falls within the predetermined range (col. 10, lines 39-50).  
As per claims 7 and 10, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a method and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claim 8-9 and 11-12, have similar limitations as recited in dependent claims 2-3; therefore, they are rejected under the same subject matter.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The prior art made of record fails to teach or fairly suggest wherein a plurality of first input data groups including the first data group are used, and the error and the index value are an average value of errors and an average value of index values obtained based on respective results of the time- series analysis for the used plurality of first input data groups, as recited in the claim 4.  

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	November 1, 2022